Citation Nr: 1216038	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  00-01 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an apportionment from the Veteran's disability compensation benefits for support of his child.   


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The appellant is the former spouse and co-parent of a child with the Veteran who served on active duty from March 1990 to April 1992.  This is a contested claim. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1999 decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

In January 2000 the appellant testified at an RO hearing, a transcript of which is on file.  Following a July 2003 Board remand, in October 2003 the Veteran testified at a personal hearing before a Veterans Law Judge who is unavailable to participate in a decision in this appeal.  A copy of the transcript of that hearing is of record.  The Board remanded this case in June 2004 for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  

In correspondence dated in August 2007 the Veteran requested that he be provided an additional hearing.  Thus, in August 2007 the Board remanded this case for that purpose.  However, the Veteran failed, without apparent cause, to appear for a scheduled hearing in July 2009.  The Board again remanded this case in August 2009 because additional evidence had been submitted that had not been reviewed by the RO and initial RO consideration of that evidence had not been waived.  In that 2009 remand it was noted that because the Veteran had failed, without apparent cause, to attend the hearing scheduled in July 2009, his request for an additional Board hearing was considered to have been withdrawn.  38 C.F.R. § 20.704. 

The case has now been returned for appellate consideration. 


FINDINGS OF FACT

1.  The Veteran and the appellant are divorced and have joint custody of the their minor child, who resided with the Veteran from at least 2000 to May 2010, during which time he reasonably discharged his responsibility for support of the child.  

2.  The appellant has failed to provide the requested financial information in order to show that financial hardship existed at any time during the appeal period and the evidence shows that the appellant is in arrears to the Veteran for past payment of child support to the Veteran.  


CONCLUSION OF LAW

Payment of a special apportionment of the Veteran's disability compensation benefits to the appellant, his former spouse, is not proper.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded this case in June 2004 to, in part, provide the Veteran with notice under the VCAA.  Subsequently, an August 2009 Board remand cited the VCAA and noted that the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board also noted that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353 -23,356 (Apr. 30, 2008).  In that 2009 remand the Board stated that a review of the record showed the appellant and the Veteran were notified of the evidence not of record that was necessary to substantiate the claim and of which parties were expected to provide such evidence by correspondence dated in August 2005. 

However, upon further consideration the Board finds that this appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as stated in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That is, the VCAA does not apply to decisions regarding how benefits are paid.  VA rules do, however, include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102. 

A claim for an apportionment is a "contested claim," and is subject to the special procedural regulations set forth in 38 C.F.R. §§ 19.100, 19.101, and 19.102.  

All interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiation of an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.  

Upon the filing of a Notice of Disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the Statement of the Case (SOC).  The SOC so furnished will contain only information which directly affects the payment or potential payment of the benefit(s) which is (are) the subject of that contested claim.  The interested parties who filed NODs will be duly notified of the right to file, and the time limit within which to file, a Substantive Appeal and will be furnished with VA Form 9, "Appeal to Board of Veterans' Appeals."  38 C.F.R. § 19.101. 

When a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102.  

Notice And Assistance

Pursuant to the 2004 Board remand, both parties were informed of what was needed to substantiate or prevail in this contest proceeding.  The appellant was notified of this by RO letters in 5the 2004 Board remand, both parties were informed of what was needed to substantiate or prevail in this contest proceeding.  The appellant was notified of this by RO letters in May 2005 and February 2006, and the Veteran was notified by RO letters in August 2005 and February 2006.  

Each was afforded the opportunity to give testimony at a hearing, and did so.  The appellant testified at the January 2000 RO hearing and the Veteran testified at the October 2003 travel Board hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and neither party has contended otherwise.  As indicated below, the appellant has not provided up-dated financial information, as requested by the RO in letters sent in October and November 2011 to two different addresses.  As noted in an RO Special Apportionment Decision in January 2012, those requests were returned for lack of an up-to-date mailing address.  It is indisputable that it is incumbent upon the appellant to keep VA apprised of a valid mailing address.  Having failed to do so, there was no error in the RO arriving at its most recent decision on this matter in January 2012.  

Additional evidence has been received and is on file, since the last remand by the Board, in August 2009.  However, that evidence was considered when the RO readjudicated the claim in January 2012.  

Based upon the foregoing, the Board therefore concludes that neither party is prejudiced by a decision on the claim at this time.

Governing Law and Regulations

Under 38 U.S.C.A. § 5307, all or any part of a service-connected disability compensation payable on account of any veteran may be apportioned if a veteran is not residing with his or her spouse, and the veteran is not reasonably discharging his responsibility for the spouse's support.  

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  Application of this provision turns on whether the veteran is reasonably discharging his responsibility for the support of his spouse, children, or dependent parents, irrespective of hardship.  Id.  

The second type is a "special" apportionment."  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.  The special apportionment was apparently designed to provide for an apportionment in situations where a Veteran is reasonably discharging his responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving dependents additional support.  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).  

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.  

Background

The Veteran and the appellant had a child who was born in March 1996.  The parties were married in February 1997.  In June 1999 the appellant claimed apportionment of the Veteran's disability compensation.  Throughout this appeal the Veteran's only service-connected disability has been post-traumatic stress disorder (PTSD), which has been continuously rated as 70 percent disabling.  

On VA psychiatric examination in June 1996 the Veteran reported that after military service he had tried to get back in school but had found it too difficult to concentrate.  He had significant social and occupational impairment with a Global Assessment of Functioning (GAF) score of 40.  He was competent to handle his funds. 

On VA psychiatric examination in August 1998 the Veteran was not currently living at one address but was moving around among the homes of friends, but used his "ex-wife's" (whom he was divorcing) mailing address.  In the last year he had worked as a maintenance worker, originally part-time but eventually full-time, but about 2 to 3 months ago he was told not to return to work until he got counseling.  Prior to this he had worked for 2 years helping VA nurses with their duties.  He had difficulty recalling specifics of timing of events in his life.  He had difficulty with multiple daily living tasks.  He seemed to be quite impaired functionally.  His GAF score was 45.  

The appellant filed a claim for apportionment in June 1999.  In the notice of that denial, later that month, both parties were notified that the apportionment claim was denied because the evidence showed that the parties had the same mailing address and that the Veteran was providing child support of over $400.00.  Each was asked to inform the RO of when their pending divorce became final.  

A May 1999 Agreement of the Parties stipulated that the child of the parties was to have primary residence with the Veteran and the Appellant was to pay him $105.00 per week in child support for that child, together with another child of the Appellant and another person, i.e., the $105.00 was for support of two children. 

The RO notified the parties in June 1999 that the appellant's request for apportionment was denied because she was being provided a monthly amount of child support of over $400.00 from the Veteran.  The reapportionment claim could be reconsidered if the amount of support was substantially reduced or stopped by the Veteran.  He currently received $173.00 per month (combined) for the appellant and their daughter.  If the divorce was finalized, that amount would be reduced to $82.00 per month.  

On file is a June 1999 "Modified Agreement of the Parties, Pendente Lite" which shows that custody of the child of the parties, at age 3, was to be shared jointly, but to primarily reside with the Veteran.  The appellant was to pay the Veteran child support of $75.00 per week

The appellant stated in July 1999 that she had been separated from the Veteran since September 1999 and merely used the Veteran's address for mailing purposes.  They shared joint custody of their child.  She had been paying the Veteran support payments of $420.00 per month but in July 1999 she had lost her job and could no longer make the support payments.  She did not receive money from the Veteran for support of their child, even though a divorce proceeding was pending.  She recited her monthly expenses, which totaled $980.00.  

Later in July 1999 the RO acknowledged the Veteran's statement and stated that VA could not pay her an apportionment of the Veteran's benefits which she could then send back to him as child support payments that the courts had instructed her to pay.  She should address her financial situation with the courts to adjust her child support payments.  

In October 1999 the June 1999 agreement of the parties was modified to provide that the appellant was to pay $77.00 per week to the Veteran as child support, and would pay $600.00 in back child support at $30.00 per week.  

In November 1999 the Veteran reported that his divorce would become final as of December 1, 1999. 

At the January 2000 RO hearing the appellant testified that her divorce proceeding was still pending but she did not reside with the Veteran, and they had been separated since September 1998.  Pages 4 and 5 of the transcript.  She was currently employed full-time.  Page 7.  She did not have custody of their child.  Pages 12 and 13.  During one time frame she was paying the Veteran child support of $30.00 a week even though she was collecting unemployment.  Page 27.  It was explained to the appellant that in apportionment cases the expenses of each party were for consideration.  Pages 30 and 31.  She then testified to her expenses.  Pages 34 through 39.  She testified that the Veteran made more money than did she, that he had a full-time job, and that he was getting support money from her, all in addition to his VA disability compensation.  Page 40.  

In March 2000 the appellant filed a financial statement in which she reported that her monthly expenses currently exceeded her monthly income, and that she had unpaid bills, i.e., rent and a car loan.  

On file is a Judgment of Dissolution of Marriage (Divorce) dated April 18, 2000.  An Agreement & Stipulation for Judgment, dated April 2000 provides that the parties were to jointly share custody of their child whose primary residence would be with the Veteran.  The appellant was to pay $55.00 per week to the Veteran as child support.  The appellant was to pay 22 percent of unreimbursed medical expenses of the child and the Veteran was to pay 78 percent thereof.  The appellant was to pay the first $100.00 of unreimbursed medical expenses.  

An October 2000 decision of the RO hearing officer reflects that apportionment was denied.  It was noted that the Veteran had not returned a financial status report, as requested in March 2000.  They were formally divorced on April 18, 2000.  Therefore, there was no longer any basis upon which to grant apportionment for the Veteran's compensation benefits on behalf of the appellant.  Currently, their child resided with the Veteran. Because their child now resided with the Veteran and he was found to be reasonably discharging his responsibility for the support of their child, the claim for apportionment for support of the child was denied.  

On VA psychiatric examination in November 2000 the Veteran reported working part-time, in maintenance 3 days weekly, for AT&T cable service.  He expected to soon be working 4 days weekly.  On mental status examination his thoughts were concrete and somewhat disorganized and tangential.  His GAF score was 40.  

At the October 2003 travel Board hearing the Veteran was assisted by S.W., an employee of the Veterans Service Center (but S.W. did not testify).  The Veteran testified that he divorced the appellant in September 1999.  Page 3 of the transcript.  He currently had custody of their child but was not now receiving child support from the appellant, although he was supposed to receive it in the amount of $55.00 per week.  The amount had been changed after their divorce was final.  Page 4.  The original amount had been either $70.00 or $75.00 per week.  He was now employed doing maintenance.  Page 5.  Their child was now 7 years old and the Veteran received 70 percent VA disability compensation.  With help from his mother the Veteran had bought a fixer-upper house.  Page 6.  He had not remarried but lived with his girlfriend.  The mortgage payment was $900.00 monthly.  Page 7.  He had health insurance for their child though his employer.  Page 8.  He wanted to continue having custody of their child.  Page 10.  

Subsequently the Veteran reported that he now lived with the daughter of the appellant and the appellant, together with his new wife.  He also provided copies of his federal income tax returns for the years 2004 and 2005.  

A March 2007 Proposed Order of a court, prepared by the attorney representing the child of the parties, stated that the parties were to share joint custody of their child whose primary residence was to be with the Appellant on Mondays and Wednesday, and with the Veteran on Tuesdays and Thursdays, with residence of the child alternating between the parties on weekends.

On file is a partial transcript of an August 2007 custody hearing in a state court.  This reflects that the appellant and the Veteran were to continue sharing joint custody of their child but that the child should reside primarily with the mother.  Page 1.  The Veteran might not have to pay child support because as yet no financial affidavits had been filed.  It was recommended to the appellant that she inform her attorney not to take the Veteran to court until and unless he obtained full-time employment and that once he obtained full-time employment then she could seek support payments.  Page 7.  It was to be ordered that for purposes of primary residence, the child's primary residence for school purposes would be with the Veteran.  Page 9.  

The Veteran submitted into evidence a copy of his amended federal income tax return for 2009 and in July 2011 he filed VA Form 21-0788, Information Regarding Apportionment of Beneficiary Award reflecting gross monthly income of $1,573.39 as well as house payment of $1,180.70; food expense of $300.00; utilities of $335.00; phone bill of $30.00; clothing of $25.00; and internet access expense of $52.00, and car insurance of $153.65.  

In a July 2011 statement the Veteran reported that the child of he and the appellant had not lived with him since last year.  Currently, the child support that he should pay had not been established due to the Appellant's owing the Veteran past due child support of approximately more than $17,000.00. The support case was on hold due to this.  He had had custody of the child until May 12, 2010.  He reported that the Appellant had tried unsuccessfully to get court ordered support and it now seemed that she was attempting to collect by avoiding future court hearings.  He reported that their child had lived with him from the time she was two years old until May 2010 and that all of her support came from him.  


Analysis

Initially, the Board finds that none of the provisions of 38 C.F.R. § 3.458 (which provides for when compensation benefits will not be apportioned), are applicable in this case.  Specifically, there is no evidence of conjugal infidelity or that the Appellant, ex-wife, has lived with another while holding herself to the public to be a spouse of such a person.  Their sole child has not been legally adopted by another, the child has not entered active military service, and there has been no declaration of forfeiture as to the Veteran, the Appellant, or their child. 

Under the circumstances of this case, no hardship is shown to exist for the Appellant, ex-wife of the Veteran.  This is because although she had joint custody of their child with the Veteran, the child's primary residence until May 2010 had been with the Veteran and not the Appellant.  During the time that the child's primary residence was with the Veteran, there is no evidence that the Veteran was not discharging his responsibility to support the child.  See 38 C.F.R. § 3.40(a)(1)(i) and (c).  

Moreover, until recently it was the obligation of the Appellant to pay child support to the Veteran.  It also appears that she is still in arrears of such child support payments.  To apportion the Veteran's disability compensation which, given his only part-time employment is his primary source of income, in order for the Appellant upon collection of such apportionment, to simply re-transit such monies to the Veteran as payment of child support or arrearages in child support is illogical.  The net result would be for the Veteran to have a temporary reduction of his disability compensation which would be immediately restored upon payment of child support, or arrearages in child support, by the Appellant.  Although it appears that the child's primary residence or custody is now with the Appellant she has failed to provide any up-dated financial information, although VA has requested that she do so.  Since financial status is subject to change for virtually anyone, the RO request for this information was not unreasonable.  Accordingly, the Board cannot find that hardship existed at any time during the appeal period.  See 38 C.F.R. § 3.451 (requires hardship for this type of apportionment).  

Based on the foregoing, the Board finds that special apportionment of the Veteran's disability compensation benefits to his ex-wife, the appellant, is not proper and is denied. 

The "benefit-of-the-doubt" rule is not for application in a contested claim, such as this case, because the benefit of the doubt cannot be given to both parties.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  


ORDER

Entitlement to an apportionment from the Veteran's disability compensation benefits is denied. 



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


